Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 07/10/2020. Currently, claims 1-21 are pending in the application.
  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being obvious over Tudor (Synaptic Resistor Networks for Intelligent Systems with Real-Time Learning, published in 2017)


Regarding claim 1, Figure 8 of Tudor discloses a synstor, capable of providing analog signal processing, memory and learning functions of synapse, comprising: 
an input electrode (left Al layer, page 13-14 of Tudor) and an output electrode (right Al layer); 
a semiconducting channel (of CNT in between two Al layer) connected between the input and output electrodes; 
a dielectric layer (HfO---2 layer) disposed adjacent to the semiconducting channel, the dielectric layer disposed adjacent to the single side of the channel or the multiple sides of the channel; 
a reference electrode (bottom Al layer in Figure 8) disposed adjacent to the dielectric layer; and 
a charge storage material (TiO2 layer) disposed within a portion of the dielectric layer. 

Tudor does not explicitly teach wherein at least a portion of the dielectric layer is disposed between the charge storage material and the semiconducting channel such that a voltage difference between the channel and the charge storage material must have a magnitude above a threshold value to drive charge through the dielectric layer to the charge storage material to alter a net charge within the charge storage material in an analog mode; wherein the combination of the input and output electrodes and the semiconducting channel between form resistors, and the combination of the semiconducting channel, dielectric layer, charge storage material, and reference electrode form capacitors; wherein the synstor is configured to apply a zero or a constant voltage to the reference electrode, and when no voltage signals are applied on the input and output electrodes, a standby zero voltage or a standby constant voltage is applied on the input and output electrodes; and wherein the synstor is further configured such that sets of voltage signals may be applied on the input and output electrodes with respect to the standby 

However, these above limitations do not distinguish the present invention over the prior art of Tudor which teaches the synstor as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above functions. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).
Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claims 2-4, Tudor does not explicitly teach that the synstor of claim 1, the voltage signals applied to the input and output electrodes can be voltage pulses with fixed amplitudes and temporal durations for signal processing and learning. Or

The synstor of claim 1, wherein the change rate of the conductance of the synstor is equal to the product of the conductance modification coefficient, the input voltage signal, and the output voltage signal.

However, these above limitations do not distinguish the present invention over the prior art of Tudor which teaches the synstor as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above functions. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).
Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).



Regarding claim 5, Figure 8 of Tudor discloses that the synstor of claim 1, wherein the input and output electrodes (Al layers on both side of CNT) and the semiconducting channel form a contact with a contact resistance, which is comparable with or larger than the resistance of the channel (there is a contact resistance between two different materials and it is comparable).

Regarding claim 6, Figure 8 of Tudor discloses that the synstor of claim 1, wherein the semiconducting channel forms Schottky barriers with the input and output electrodes (Al layers on both side of CNT), and wherein the input and output electrodes and the channel form a contact with a contact resistance which is comparable with or larger than the resistance of the channel (there is a contact resistance between two different materials and it is comparable).

Regarding claim 7, Figure 8 of Tudor discloses that the synstor of claim 1, wherein the channel is dimensioned to have a length between the input and output electrodes (Al layers on both side of CNT in Figure 8) longer than the length of the reference electrode (Al at the bottom).

Regarding claim 8, Tudor does not explicitly teach that the synstor of claim 1, wherein the reference electrode extends beyond the edges of the portion of the dielectric layer containing the charge storage material.

However, the Examiner takes an official notice that such limitation is known in pertinent prior arts for extending the electrode for connecting with other layers beyond the body of the device.


Regarding claim 9, Tudor does not explicitly teach that the synstor of claim 1, wherein the thickness of the dielectric layer between the charge storage material and the channel is less than the thickness of the dielectric layer between the charge storage material and the reference electrode.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Figure 8 of Tudor discloses that the synstor of claim 1, wherein the semiconducting channel comprises a semiconducting material selected from the group consisting of carbon nanotube, Si, graphene, Ge, SiC, ZnO, InO, InP, TiO.sub.2, Cu.sub.2O, GaN, GaAs, MoS.sub.2, MoSe.sub.2, WS.sub.2, WSe.sub.2, GaSe, GaTe, FeTe, polymers, molecules, and combinations thereof (carbon nanotube in this case, page 10).

Regarding claim 11, Tudor does not explicitly teach that the synstor of claim 1, wherein the semiconducting channel has a channel length between about 5-10.sup.6 nm, a channel width between about 5-10.sup.6 nm, and a channel thickness between about 0.1-10.sup.5 nm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general In re Aller, 105 USPQ 233.

Regarding claim 12, Figure 8 of Tudor discloses that the synstor of claim 1, wherein the input, output and reference electrodes comprise a conducting or semiconducting material selected from the group consisting of Ti, Al, Au, Ni, Pt, Cu, carbon nanotube, Si, graphene, Ge, SiC, ZnO, InO, InP, TiO.sub.2, Cu.sub.2O, GaN, GaAs, MoS.sub.2, MoSe.sub.2, WS.sub.2, WSe.sub.2, GaSe, GaTe, FeTe, polymers, and combinations thereof (Al in this case, page 10).

Regarding claim 13, Figure 8 of Tudor discloses that the synstor of claim 1, wherein the dielectric layers comprises an insulative material selected from the group consisting of HfO.sub.2, Al.sub.2O.sub.3, SiO.sub.2, Si.sub.3N.sub.4, Si, C, Ge, SiC, ZnO, InO, InP, TiO.sub.2, Cu.sub.2O, GaN, GaAs, polymers, molecules, and combinations thereof (HfO.sub.2 in this case, page 11).

Regarding claim 14, Tudor does not explicitly teach that the synstor of claim 1, wherein the dielectric layers have a dielectric length between about 5-10.sup.6 nm, a dielectric width between about 5-10.sup.6 nm, and a dielectric thickness between about 0.2-10.sup.3 nm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, Figure 8 of Tudor discloses that the synstor of claim 1, wherein the charge storage material is selected from the group consisting of molecules, nanoparticles, semiconductor quantum dots, dopants, implanted ions, defects, vacancies, impurities, semiconducting materials, dielectric materials, and metals (page 13, TiO2 layer).

Regarding claim 16, Tudor does not explicitly teach that the synstor of claim 1, wherein the charge storage material is within a volume with a length between about 5-10.sup.6 nm, a width between about 5-10.sup.6 nm, and a thickness between about 0.1-10.sup.3 nm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17, Tudor does not explicitly teach that the synaptic resistor of claim 1, wherein: the semiconducting channel extends laterally beyond the edges of the portion of the first dielectric layer containing the charge storage material; the semiconducting channel extends laterally beyond the edges of the reference electrode; the reference electrode extends laterally beyond the edges of the portion of the first dielectric layer containing the charge storage material; and the thickness of the dielectric layer between the charge storage material and the channel is less than the thickness of the dielectric layer between the charge storage material and the reference electrode.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, Figure 8 of Tudor discloses a synstor capable of providing analog signal processing, memory and learning functions of biological synapse, comprising: 
a body (CNT layer, Page 10-13) connected with an input electrode (Al layer to the left), an output electrode (Al layer to the right), and a reference electrode (Al layer at the bottom). 

Tudor does not explicitly teach wherein the synstor is configured to apply a zero or a constant voltage to the reference electrode, and when no sets of voltage signals are applied on the input and output electrodes, a standby zero voltage or a standby constant voltage is applied on the input and output electrodes; and wherein the synstor is configured such that sets of voltage signals may be applied on the input and output electrodes with respect to the standby voltage such that: when a set of input voltage signals is applied on the input electrode with respect to the standby voltage and wherein no voltage signal is applied on the output electrode, the set of the input voltage signals induces a dynamic output current on the output electrode for signal processing, when a set of voltage signals is applied on the input electrode and wherein a set of voltage signals with the same or similar amplitudes as the set of the input voltage signals is applied to the output electrode simultaneously, the conductance of the synstor is changed in analog mode; when a set of voltage signals is applied to one of either the input or the output 

However, these above limitations do not distinguish the present invention over the prior art of Tudor which teaches the synstor as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above functions. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)). 
Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claims 19-20,  Tudor does not explicitly teach that the synstor of claim 18, wherein the dynamic output current is a convolution of a kernel function and the product of the input voltage signals and the synstor conductance. Or
The synstor of claim 18, wherein the change rate of the conductance of the synstor is the product of the conductance modification coefficient, the input voltage signal, and the output voltage signal.

However, these above limitations do not distinguish the present invention over the prior art of Tudor which teaches the synstor as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above functions. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).


Regarding claim 21, Figure 13 of Tudor discloses a synaptic circuit capable of providing analog signal processing, memory and learning functions comprising: 
a plurality of synstors (Figure 8, at each crossing in Figure 13), each in turn comprising a body connected (CNT, page 10-12) with an input electrode (Al layer to the left), an output electrode (Al layer to the right), and a reference electrode (Al layer at the bottom, Figure 8).

Tudor does not explicitly teach wherein each synstor is configured to apply a zero or a constant voltage to the reference electrode, and when no sets of voltage signals are applied on the input and output electrodes, a standby zero voltage or a standby constant voltage is applied on the input and output electrodes; and wherein each synstor is configured such that sets of voltage signals may be applied on the input and output electrodes with respect to the standby voltage, thereof such that: when a set of input voltage signals is applied on the input electrode with respect to the standby voltage and wherein no voltage signal is applied on the output electrode, the set of the input voltage signals induces a dynamic output current on the output electrode for signal processing, when a set of voltage signals is applied on the input electrode and wherein a set of voltage signals with the same or similar amplitudes as the set of the input voltage signals is applied to the output electrode simultaneously, the conductance of the synstor is changed in analog mode; when a set of voltage signals is applied to one of either the input or the output electrode and wherein no voltage signal or a set of voltage signals with the opposite polarity is 


However, these above limitations do not distinguish the present invention over the prior art of Tudor which teaches the synstor as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above functions. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).
Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/12/2022